Appeal from an order of the Supreme Court, Oneida County (John G. Ringrose, A.J.), entered April 26, 2005 in a personal injury action. The order denied defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint in this action arising from an accident that occurred when the vehicle driven by plaintiff collided with a tractor-trailer operated by defendant John J. Hoke and owned by defendant R.B. Humphreys, Inc. Hoke testified at his deposition that the collision occurred *1178as he was making a left-hand turn at an intersection and that the arrow authorizing him to make the left-hand turn was green. Plaintiff, however, testified at his deposition that he was traveling in the opposite direction and that he accelerated toward the intersection when his traffic light turned green, whereupon he observed the tractor-trailer attempting to cross the intersection. According to plaintiff, his vehicle was only approximately 6 to 10 feet from the tractor-trailer when he observed the tractor-trailer attempting to make the turn across the intersection. A witness who was a passenger in a vehicle traveling in the same direction in which plaintiff was traveling testified that, when she observed plaintiff’s traffic light turn green, she observed the driver of the tractor-trailer attempt to make the turn across the intersection. Based on the record before us, we conclude that there are issues of fact precluding summary judgment, particularly with respect to which driver had the right-of-way at the intersection (see Cameron v Steel, 24 AD3d 1206 [2005]; see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present—Hurlbutt, J.P., Gorski, Green, Pine and Hayes, JJ.